             Case 1:19-cv-11311 Document 1 Filed 12/11/19 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


                                )
AMERICAN CIVIL LIBERTIES UNION, )
                                )
                   Plaintiff,   )
                                )
                v.              )
                                )                     No. 19-cv-11311
UNITED STATES CUSTOMS AND       )
BORDER PROTECTION and UNITED    )
STATES IMMIGRATION AND CUSTOMS )
ENFORCEMENT,                    )
                                )
                   Defendants.  )
                                )
                                )
                                )

                                          COMPLAINT

                                        INTRODUCTION

     1.    The American Civil Liberties Union (“ACLU”) brings this action under the Freedom

of Information Act (“FOIA”) to force U.S. Customs and Border Protection (“CBP”) and U.S.

Immigration and Customs Enforcement (“ICE”) to release records about the agencies’

acquisition and use of “cell site simulators,” powerful surveillance devices that target cell

phones. While a Congressional investigation confirms that CBP and ICE have spent many

millions on the devices, which were originally developed for military and intelligence agency

use, and recent reporting indicates that ICE is now actively using them to locate and arrest

people, to date the agencies have produced no responsive records. This information is of

immense public significance, not only to shine a light on the government’s use of powerful

surveillance technology in the immigration context, but also to assess whether its use of this




                                                  1
             Case 1:19-cv-11311 Document 1 Filed 12/11/19 Page 2 of 10



technology complies with constitutional and legal requirements and is subject to appropriate

oversight and control.

     2.    Cell site simulators, also known as “Stingrays” or “IMSI catchers,” impersonate a

wireless service provider’s cell tower, prompting cell phones and other wireless devices in the

area to communicate with them. They are commonly used in two ways: to collect unique

numeric identifiers associated with phones in a given area, and to ascertain the location of a

phone when the officers know the numeric identifiers associated with it but do not know

precisely where it is. Both of these methods raise privacy concerns. Collecting unique identifiers

of all phones in an area necessarily results in collection of the location data of many bystanders.

And using cell site simulators to ascertain the location of a specific cell phone can reveal that it is

in a constitutionally protected place, such as a home, that has traditionally been immune from

search unless law enforcement agents obtain a warrant based on probable cause. Further, even

when a cell site simulator is used to locate a particular suspect’s phone, it necessarily solicits

identifying information from bystanders’ phones as well. Cell site simulators also may interfere

with nearby cell phones’ connection to the cellular network. Although numerous law

enforcement agencies across the country have released significant information about their use of

cell site simulators in recent years, little information is publicly known about the use of cell site

simulators by ICE and CBP or what safeguards are in place to prevent abuse.

     3.    Here, the public’s interest in the release of the requested information is particularly

high in light of the ongoing public debate about the propriety of ICE and CBP actions targeting

people for arrest, detention, and deportation. There is deep public concern surrounding such ICE

and CBP operations, including whether there are appropriate limits on agents’ discretion,

whether particularly vulnerable populations are being protected from unjustified targeting, and



                                                  2
             Case 1:19-cv-11311 Document 1 Filed 12/11/19 Page 3 of 10



whether agents are using acceptable means to locate and detain people. Disclosure of the records

that Plaintiff seeks through this action would contribute significantly to the public’s

understanding of how the Defendants use invasive surveillance technology both at the border and

within American communities, and whether they are complying with constitutional and legal

limitations on unreasonable searches.

     4.    Plaintiff now asks the Court to issue an injunction requiring the Defendants to

conduct adequate searches for records and produce responsive records. Plaintiff also seeks an

order enjoining the Defendants from assessing fees for the processing of the Request.

                                             PARTIES

      5.   The American Civil Liberties Union is a nationwide, non-profit, nonpartisan

organization with its principal place of business in New York, New York. The ACLU’s mission

is to maintain and advance civil rights and civil liberties and to ensure that the U.S. government

acts in compliance with the Constitution and laws of the United States. Among the rights

advanced by the ACLU that are implicated by the subject of the Request are the rights of people

who are targeted, arrested, and detained by federal immigration authorities, the right to freedom

of speech and association under the First Amendment, the right to be free of unreasonable

government searches and seizures under the Fourth Amendment, and the right to due process

under the Fifth and Fourteenth Amendments. The ACLU regularly publishes information and

analysis concerning government activities derived from FOIA requests and other sources.

      6.   Defendant U.S. Immigration and Customs Enforcement is a federal law enforcement

agency under the Department of Homeland Security (“DHS”), which is an agency within the

meaning of 5 U.S.C. § 552(f)(1).

      7.   U.S. Customs and Border Protection is a federal law enforcement agency under DHS.



                                                  3
             Case 1:19-cv-11311 Document 1 Filed 12/11/19 Page 4 of 10



                                  JURISDICTION AND VENUE

      8.   This Court has jurisdiction pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

      9.   Venue lies in the Southern District of New York pursuant to 5 U.S.C. § 552(a)(4)(B),

including because it is the district in which the Plaintiff has its principal place of business.

                                               FACTS

               Background: ICE and CBP Own Cell Site Simulators and Use Them

      10. A December 2016 report of the U.S. House of Representatives Committee on

Oversight and Government Reform (“House Oversight Committee Report”) disclosed that in

fiscal years 2010–2014, ICE and CBP respectively spent approximately $10,500,000 and

$2,500,000 to acquire and use cell site simulator technology. 1 According to the report, as of 2016

ICE possessed 59 cell site simulators and CBP possessed 33 cell site simulators.

      11. News reports based on publicly docketed federal search warrant applications and

related materials have further indicated that ICE actively uses cell site simulators in

investigations within the United States, including to locate people for arrest and prosecution on

immigration-related charges. 2

                                       The Records Requested

      12. On May 19, 2017, Plaintiff submitted the Request to CBP and ICE. A true and

accurate copy of the Request is attached hereto as Exhibit A.
1
 See House Comm. On Oversight & Gov’t Reform, Law Enforcement Use of Cell-Site
Simulation Technologies: Privacy Concerns & Recommendations 14 (Dec. 19, 2016),
https://web.archive.org/web/20170612123223/https://oversight.house.gov/wp-
content/uploads/2016/12/THE-FINAL-bipartisan-cell-site-simulator-report.pdf.
2
  See Robert Snell, Feds Use Anti-Terror Tool to Hunt Undocumented Immigrants Amid Trump’s
Crackdown, Detroit News, May 18, 2017, http://www.detroitnews.com/story/news/local/detroit-
city/2017/05/18/cell-snoopingfbi-immigrant/101859616/; Jose Pagliery, ICE in New York Has a
Spy Tool to Hunt Undocumented Immigrants Via Their Cell Phones, Univision, Oct. 17, 2019,
https://www.univision.com/local/nueva-york-wxtv/ice-in-new-york-has-a-spy-tool-to-hunt-
undocumented-immigrants-via-their-cell-phones.

                                                   4
             Case 1:19-cv-11311 Document 1 Filed 12/11/19 Page 5 of 10



      13. The Request sought ten categories of records, including:

           a. Policy directives, guidance documents, legal memoranda, policy memoranda,
              training materials, or similar records created on or after October 19, 2015
              concerning the use of cell site simulators by ICE and CBP agents, employees, or
              partners as well as any communications with Congress concerning
              implementation of or updates to policies governing cell site simulator use;

           b. Any records reflecting whether ICE or CBP does use or is permitted to use cell
              site simulators in furtherance of civil immigration enforcement operations and any
              guidance concerning whether and how relevant policies apply to uses of cell site
              simulators in furtherance of immigration-related investigations that are not
              criminal in nature;

           c. Records from October 19, 2015 to present detailing the total number of times a
              cell-site simulator is deployed in the jurisdiction of each field office, the number
              of deployments at the request of other agencies, and the number of times the
              technology is deployed in emergency circumstances;

           d. Records since the last annual report reflecting the number of times ICE and CBP
              have requested assistance of other law of other law enforcement agencies
              (including federal, state, local, and foreign) in deploying cell site simulators;

           e. Records regarding the implementation of an auditing program to ensure deletion
              of data collected by cell site simulators;

           f. All applications submitted to state and federal courts since January 1, 2013 for
              orders or search warrants authorizing the use of cell site simulators in ICE and
              CBP investigations or operations as well as any warrants or orders, denials of
              warrants or orders, and returns of warrants associated with those applications;

           g. Records dated or created on or after January 1, 2013 concerning the purchase of
              cell site simulator equipment and related software and hardware; and

           h. Records concerning the use of evidence derived or resulting from the use of a cell
              site simulator in immigration court proceedings.

      14. Plaintiff requested expedited processing of the Request on the basis of a “compelling

need” for the requested records as defined in 5 U.S.C. § 552(a)(6)(E)(v)(II).

      15. Plaintiff sought a waiver of search, review, and duplication fees on the ground that

disclosure of the requested records is “in the public interest” and because it is “likely to




                                                  5
             Case 1:19-cv-11311 Document 1 Filed 12/11/19 Page 6 of 10



contribute significantly to public understanding of the operations or activities of the government

and is not primarily in the commercial interest of the requester.” 5 U.S.C. § 552(a)(4)(A)(iii).

      16. Plaintiff also sought a limitation of fees on the ground that Plaintiff qualifies as a

“representative of the news media” and the records are not sought for commercial use. 5 U.S.C. §

552(a)(4)(A)(ii)(II).

                              Defendants’ Responses to the Request

                                                ICE

      17. On May 22, 2017, ICE sent Plaintiff a letter that acknowledged receipt of the

Request, granted a fee waiver, and denied expedited processing.

      18. On June 13, 2017, Plaintiff appealed ICE’s denial of expedited processing on the

grounds that Plaintiff is primarily engaged in disseminating information to the public through its

communications with news media and directly with the general public, and that there is an urgent

need to inform the public of the actual or alleged Federal Government activity at issue in the

Request.

      19. On September 20, 2017, ICE provided a “final response” to the request. The response

letter characterized the Request as seeking release of the records described in item 1 of the

Request, but was silent as to the other nine categories of records sought by Plaintiff. The letter

stated that ICE had conducted a search of the ICE Office of Enforcement and Removal

Operations (ERO), the ICE office of Homeland Security Investigations (HSI), the ICE Office of

Acquisitions (OAQ), and the ICE Office of Congressional Relations (OCR) and “no records

responsive to your request were found.”




                                                  6
             Case 1:19-cv-11311 Document 1 Filed 12/11/19 Page 7 of 10



      20. On September 20, 2017, Plaintiff responded to ICE’s September 20, 2017, response

letter, asking the agency to “clarify whether the final response is meant to respond to the full

FOIA request, or if it only concerns the first category of information listed in our request.”

      21. By letter dated October 18, 2017, ICE responded by construing Plaintiff’s September

20, 2017, letter as an administrative appeal and “determin[ing] that new search(s) or,

modifications to the existing search(s), could be made.” The letter further stated that “ICE is

remanding your request to the ICE FOIA Office for processing and re-tasking to the appropriate

agency/office(s) to obtain any responsive documents.”

      22. Since the letter in October 2017, Plaintiff has received no further communications

and no responsive records from ICE. A true and accurate copy of Plaintiff’s relevant

correspondence with ICE is attached hereto as Exhibit B.

      23. ICE possesses records responsive to the Request. As the House Oversight Committee

Report indicates, ICE possessed at least 59 cell site simulators as of 2016. Further, news reports

based on publicly docketed ICE search warrant applications and related materials demonstrate

that ICE uses cell site simulators in immigration enforcement operations across the United

States. In March 2017, for example, an ICE Deportation Officer obtained a warrant in the

Eastern District of Michigan to use a cell site simulator in order to locate and arrest a person

suspected of “Unlawful Re-entry after Deportation”—in other words, an undocumented

immigrant. 3 More recently, in May 2019, an ICE Deportation Officer obtained a warrant in the




3
 Snell, Feds Use Anti-Terror Tool to Hunt Undocumented Immigrants Amid Trump’s
Crackdown, supra note 2; see also Application for a Search Warrant, No. 2:17-mc-50368-DML
(E.D. Mich. Mar. 9, 2017).

                                                  7
             Case 1:19-cv-11311 Document 1 Filed 12/11/19 Page 8 of 10



Eastern District of New York to use a cell site simulator in order to locate and arrest a person for

the same reason. 4

      24. Plaintiff has exhausted all administrative remedies because ICE has failed to comply

with the time limit for responding to FOIA requests.

                                                   CBP

      25. On May 24, 2017, CBP sent Plaintiff three communications concerning the request:

(1) an email denying Plaintiff’s request for expedited processing, (2) a “final response” stating

that CBP had “conducted a comprehensive search of files within the CBP databases” but was

“unable to locate or identify any responsive records,” and (3) a determination that the request for

a fee waiver was “not applicable as the request is not billable.”

      26. On June 19, 2017, Plaintiff appealed CBP’s final response on the ground that the

agency conducted an inadequate search for responsive records. Plaintiff pointed out that it is not

plausible that CBP lacks responsive records, given that the House Oversight Committee Report

indicated that CBP possessed at least 33 cell site simulators as of 2016.

      27. CBP’s asserted lack of responsive records is further implausible given that binding

Department of Homeland Security policy requires that “[e]ach Component that uses cell-site

simulators shall develop operational policy or procedures to govern the use of this technology,”

that “Components shall implement an auditing program” concerning compliance with the DHS

policy, and that “[e]ach field office shall report to its Component headquarters annual records




4
 Pagliery, ICE in New York Has a Spy Tool to Hunt Undocumented Immigrants Via Their Cell
Phones, supra note 2; see also Affidavit in Support of Application for a Search Warrant, No.
1:19-mc-01314-ST (E.D.N.Y. May 16, 2019).

                                                 8
               Case 1:19-cv-11311 Document 1 Filed 12/11/19 Page 9 of 10



reflecting the total number of times a cell-site simulator is deployed in the jurisdiction,” among

other information. 5

      28. By letter dated July 13, 2017, CBP stated that, “[p]ursuant to your appeal, this office

has conducted a de novo thorough search of CBP offices . . . . and were advised that there were

no records which are responsive to your request.” Consequently, “[t]he decision of the CBP

FOIA Division is affirmed.”

      29. Since the letter in July 2017, Plaintiff has received no further communications and no

responsive records from CBP. A true and accurate copy of Plaintiff’s relevant correspondence

with CBP is attached hereto as Exhibit C.

      30. Plaintiff has exhausted all administrative remedies with CBP.

                                      CAUSES OF ACTION

      31. Defendants have failed to produce records responsive to the Request.

      32. Defendants’ failure to promptly make available the records sought by the Request

violates FOIA, 5 U.S.C. § 552(a)(3)(A), and Defendants’ corresponding regulations.

      33. Defendants’ failure to make an adequate search for records responsive to the Request

violates FOIA, 5 U.S.C. § 552(a)(3)(C), (D), and Defendants’ corresponding regulations.

      34. Plaintiff is entitled to a waiver of all search, review, processing, and duplication fees

in connection with the Request, and CBP’s failure to grant Plaintiff’s request for waiver and

limitation of fees violates FOIA, 5 U.S.C. 552(a)(4)(A), and Defendants’ corresponding

regulations.

      35. Plaintiff has exhausted administrative remedies to the extent required by law.

5
  See Department of Homeland Security, Policy Directive 047-02, Department Policy Regarding
the Use of Cell-Site Simulator Technology (Oct. 19, 2015),
https://www.dhs.gov/sites/default/files/publications/Department%20Policy%20Regarding%20th
e%20Use%20of%20Cell-Site%20Simulator%20Technology.pdf.

                                                 9
           Case 1:19-cv-11311 Document 1 Filed 12/11/19 Page 10 of 10



                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff asks this Court to GRANT the following relief:

     1.   Order that Defendants shall conduct adequate searches for records responsive to the
          Request;

     2.   Order that Defendants shall produce all requested records forthwith, or alternatively
          on an expedited schedule established by the Court;

     3.   Enjoin Defendants from charging Plaintiff search, review, processing, and duplication
          fees in connection with responding to the Request;

     4.   Award Plaintiff costs and reasonable attorney fees in the action; and

     5.   Grant such other relief as the Court may deem just and proper.

                                            Respectfully Submitted,


                                                   /s/ Nathan Freed Wessler_
                                                   Nathan Freed Wessler
                                                   Brett Max Kaufman
                                                   Alexia Ramirez*
                                                   American Civil Liberties Union Foundation
                                                   125 Broad Street, 18th Floor
                                                   New York, NY 10004
                                                   (212) 549-2500
                                                   bkaufman@aclu.org
                                                   nwessler@aclu.org

                                                   Robert Hodgson
                                                   Christopher Dunn
                                                   New York Civil Liberties Union Foundation
                                                   125 Broad Street, 19th Floor
                                                   New York, NY 10004
                                                   (212) 607-3300
                                                   rhodgson@nyclu.org


                                                   * Law school graduate; application for
                                                   admission to the bar forthcoming
December 11, 2019




                                              10
